IN THE COURT OF APPEALS OF TENNESSEE
                             WESTERN SECTION AT JACKSON

JAMES L. JONES, et al,                            )        From the Chancery Court of
                                                  )        Lauderdale County at Ripley, TN
        Plaintiffs/Appellants,                    )
                                                  )        The Honorable Walton West, Judge
vs.                                               )
                                                  )        Lauderdale Chancery No. 9445
RANDALL J. HARRIS, MAYOR,                         )        Appeal No. 02A01-9701-CH-00010
et al,                                            )
                                                  )
        Defendants/Appellees.                     )        AFFIRMED
                                                  )

                     FILED                        )
                                                  )
                                                  )
                                                           J. Thomas Caldwell
                                                           Ripley, Tennessee
                                                           Attorney for Plaintiffs/Appellants
                      August 26, 1997             )
                                                  )        Charles T. Dyer
                    Cecil Crowson, Jr.            )        Wilkes & Dyer
                     Appellate C ourt Clerk       )        Dyersburg, Tennessee
                                                  )        Attorney for Defendants/Appellees


                                     MEMORANDUM OPINION1


HIGHERS, J.


        The Plaintiffs appeal the trial court’s final judgment which upheld the action of the

Board of Mayor and Aldermen of the Town of Halls in entering into a two-year contract with

a private contractor for the collection of solid waste. For the reasons stated hereinafter,

we affirm the trial court’s judgment.


        The parties stipulated to the following facts:

                         1.    Plaintiffs comprise a citizens group formed to
                 contest the validity of a contract entered into by the [Board of
                 Mayor and Aldermen] of the Town of Halls with Browning-
                 Ferris Industries [BFI], a private firm, for the collecting and
                 disposal of solid waste within the corporate limits of the
                 municipality. Plaintiffs, James L. Jones, Noel Sherrod, Oneal
                 White, Jerry Stanley, Tommy Hansbrough, Gaylon Smith,
                 Eddie Bishop, Nelda Bishop, David Hurt, Jr., John Eskridge,
                 Tommy Nix, and others, are resident citizens of the Town of
                 Halls, taxpayers, and, in varying capacities, users of residential
                 and commercial waste disposal facilities afforded by the
                 municipality.
                         2.    Defendants comprise the duly elected Board of
                 Mayor and [Aldermen] of the Town of Halls (the Board).


        1
          Rule 10 (Court of Appeals). Mem orandum Opinion. -- (b) The Co urt, with th e concurrence of all
judges participating in the case, m ay affirm, reverse or modify the actions of the trial court by mem orandum
opinion when a formal opinion would have no precedential value. W hen a case is decided by memorandum
opinion it shall be designated "MEM ORAN DUM OPINION," shall not be published, and shall not be cited or
relied upon for any reason in a subsequent unrelated case.
                     3.    On June 6, 1994, a proposal was presented to
             the Board to “contract out” solid waste disposal to a private
             firm to be paid for from fees charged the users.

                    4.      On July 11, 1994 the Board voted to advertise for
             bids for private waste collection.

                   5.   A Specifications Document was prepared for the
             Board by MTAS and advertised in local newspapers.

                    6.     Bids were received from three (3) firms.

                   7.    On August 1, 1995 the Board set August 15,
             1995 to open bids for garbage collection.

                   8.    On August 15, 1995 bids were opened and the
             meeting adjourned to August 29th.

                   9.      On August 29, 1995 the Board voted to accept
             the BFI bid for solid waste collection.

                     10.     Plaintiffs’ suit was filed September 30, 1994
             insisting that the Board had no ordinance authority to disband
             the Town’s sanitation department and contract for waste
             disposal with a private company. Plaintiffs insist the Board’s
             action is a nullity because the present, operable ordinances of
             the Town do not authorize private waste collection. Plaintiffs
             say they have a due process right to be heard through the
             statutory ordinance adoption procedure.

                     11.    The Board answered, denying the material
             allegations of the Complaint, and affirmatively insisting that the
             Plaintiffs have no standing to bring this suit, and further that
             Title 8, Chapter 2, of the Town of Halls Code as amended by
             Ordinance of September 5, 1967 are sufficient for the
             awarding of a contract for collection of refuse.

                   12.   A temporary restraining order was issued
             September 30, 1994 and an order for temporary injunction
             issued November 1, 1994.

                  13.    Both parties have moved for summary judgment
             based on this Stipulation of Fact and the Stipulation of
             Documents filed with the Court.


      The stipulated documents filed by the parties included the Town charter, Town

ordinances, and other documents. The Town charter grants the Town the “full power

and authority” to “enact and pass such laws and ordinances necessary and proper to

preserve the health of said town.” The Town ordinances provide, inter alia, that:

                   Collection. All refuse accumulated within the
             corporate limits shall be collected, conveyed, and disposed
             of under the supervision of such officer as the board of
             mayor and aldermen shall designate. . . .



                                                  2
As amended, the ordinances provide the following definition of collector:

                     Collector – The term “collector,” shall mean any
              person, firm, corporation, or political subdivision, that
              collects, transports, or disposes of any refuse within the
              corporate limits of Halls, Tennessee.


The Town’s ordinances also require collectors to obtain collection permits:

                     Permits. No person, firm, or corporation shall
              engage in the business of collecting refuse or removing the
              contents of any refuse container (other than the owner of
              such containers) for any purpose whatsoever, who does
              not possess a permit to do so from appropriate authority of
              the [Town] of Halls. . . .


       On appeal, the Plaintiffs raise the following issue for this court’s review:

                     Can the Board of Mayor and Aldermen of the Town
              of Halls do away with the City sanitation-garbage disposal
              system and contract solid waste disposal through a
              privately owned independent contractor without the
              authority of an enabling ordinance?


       A municipality’s powers “are to be carried into effect and discharged through

provisions of ordinances enacted by the [municipality’s] council or other governing

authority.” Brooks v. Garner, 566 S.W.2d 531, 532 (Tenn. 1978). Citing this principle,

the Plaintiffs contend that the Board’s action of entering into a contract with BFI was a

nullity because such action was not authorized by any existing Town ordinance.


       We disagree because we conclude that, under existing Town ordinances, the

Board has the authority to enter into a contract with a private contractor for the

collection of solid waste within the municipality. The ordinances give the Board the

authority to designate an officer who will supervise the collection, conveyance, and

disposal of refuse within the Town’s corporate limits. The ordinances broadly define

eligible entities which may collect waste within the Town’s corporate limits to “any

person, firm, corporation, or political subdivision,” and require such entities to obtain a

permit from the Town. By their express terms, therefore, the ordinances authorize the

Board to designate a firm or corporation, such as BFI, to oversee the collection of waste

within the Town’s corporate limits. Accordingly, we reject the Plaintiffs’ argument that




                                            3
the Town’s ordinances do not authorize the Board to contract for waste disposal with

a private company.2


        The judgment of the trial court is hereby affirmed. Costs of this appeal are taxed

to the Plaintiffs, for which execution may issue if necessary.




                                                                   HIGHERS, J.



CONCUR:




CRAWFORD, P.J., W.S.




TOMLIN, Sr. J.




        2
        In light of ou r affirm ance of the trial court’s judgment, we need not address the Board’s contention
on cross-appeal that the Plaintiffs lacked standing to bring this action.

                                                    4